Luke J.
Where the receiver appointed for a corporation moves to set aside a judgment rendered against the corporation by default prior to the receivership, basing the motion upon the ground that the corporate officer on whom service of the petition and process was perfected was insane at the time of the service, and this is denied in the respondent’s answer, and the evidence upon this issue is iii sharp conflict, and the judge of the lower court, sitting as trior, finds against the motion, his judgment, having some evidence to support it, will not be disturbed by this court.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.